FILED
                             NOT FOR PUBLICATION                             JAN 03 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT P. SMITH, III,                             No. 11-15439

               Plaintiff - Appellant,             D.C. No. 1:09-cv-02088-OWW-
                                                  SKO
  v.

CALIFORNIA DEPARTMENT OF                          MEMORANDUM *
CORRECTIONS AND
REHABILITATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Robert P. Smith, III, a California state prisoner, appeals pro se from the

district court’s order denying his motion for sanctions and costs based on the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
allegedly defective removal of his 42 U.S.C. § 1983 action. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Gibson v. Chrysler

Corp., 261 F.3d 927, 949-50 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion by denying Smith’s motion for

sanctions under Rule 11 of the Federal Rules of Civil Procedure because it

properly concluded that the California Department of Rehabilitation and

Corrections (“CDCR”) did not remove the case or oppose remand for an improper

purpose, and the CDCR’s filings were not clearly frivolous. See Holgate v.

Baldwin, 425 F.3d 671, 675-77 (9th Cir. 2005) (identifying bases for awarding

Rule 11 sanctions and explaining that a frivolous filing is both baseless and made

without a reasonable and competent inquiry).

      The district court did not abuse its discretion by denying Smith’s motion for

costs under 28 U.S.C. § 1447(c) because the CDCR had “an objectively reasonable

basis for removal.” Gardner v. UICI, 508 F.3d 559, 560-61 (9th Cir. 2007)

(discussing the circumstances under which an award of attorney’s fees and costs

may be awarded under 28 U.S.C. § 1447(c)).

      The district court did not abuse its discretion by denying Smith’s motion for

reconsideration because Smith failed to establish a basis warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5


                                         2                                   11-15439
F.3d 1255, 1262-63 (9th Cir. 1993) (standard of review and grounds for

reconsideration). Nor did the district court abuse its discretion by denying Smith’s

motion to supplement his motion for reconsideration with newly discovered

evidence. See Preminger v. Peake, 552 F.3d 757, 769 n.11 (9th Cir. 2008) (a

district court’s decision concerning its management of litigation is reviewed for an

abuse of discretion).

      Smith’s request for costs, set forth in his opening and reply briefs, is denied.

      The CDCR’s motion for judicial notice, filed on October 31, 2011, is denied.

      Smith’s request for an order directing prison officials to comply with 28

U.S.C. § 1915(b)(2), filed on October 19, 2012, is denied.

      AFFIRMED.




                                          3                                     11-15439